Citation Nr: 1431739	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1962.

The Veteran's claims comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

In his May 2007 Substantive Appeal, the Veteran requested a Travel Board hearing.  In a November 2008 statement, he indicated he did not want a hearing; as such, the Board finds that the Veteran has withdrawn his request for a hearing and will proceed with this appeal.  In September 2010 and January 2013, the Board remanded the claim for additional development.  

In April 2013 the Board noted that the issue of entitlement to a TDIU was not certified for appeal.  However, the Board noted that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board found that as the Veteran has maintained that he is unemployed due to his service-connected lumbar spine disorder, the issue of entitlement to a TDIU has been raised.

Thereafter, in April 2013, the Board denied the Veteran's claim for an increased evaluation for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity, and remanded the issue of TDIU.

The Veteran appealed the Board's April 2013 decision insofar as it denied entitlement to an increased evaluation for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity.  In a November 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which vacated the April 2013 Board decision with regard to the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity.  The Court remanded for further consideration consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives treatment from VA; however, the most recent treatment records associated with the claims file are dated in July 2012.  As such, it is necessary to remand the claim for complete VA treatment records to be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the claims file reveals report that the Veteran was granted Social Security Administration (SSA) disability benefits.  However, the records regarding the application for SSA benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain the Veteran's complete SSA record.

The parties to the JMR agreed that the Board did not accurately assess the medical evidence of record in its determination regarding whether the Veteran had neurological abnormalities associated with his service-connected back disability.  The parties to the JMR identified a June 2011 VA examination report and indicated that the examination report stated that the Veteran reported urinary urgency and frequency, nocturia, and erectile dysfunction and in response to the question, "Is etiology of these symptoms unrelated to claimed disability?" the examiner answered "No."  The parties found that:

The Board's conclusion that there is no competent evidence that relates such symptoms to Appellant's back disability is not accurate in light of the examiner's notation that the symptoms may indeed be related to the underlying back disability.

On July 2006 VA examination of the spine, the Veteran denied any bowel or bladder incontinence but did have numbness and tingling into the legs.  He was noted to have been put on Gabapentin by a neurologist.  The Veteran reported that the pain radiated all the way down his legs into the toes.  Physical examination revealed deep tendon reflexes of +2 and the Veteran was able to do straight leg raise to 10 degrees with pain.  Lasegue's sign was positive bilaterally.  

On October 2010 VA examination of the spine, the examiner noted that the Veteran did not have urinary or fecal incontinence, or obstipation.  He had urinary urgency and frequency, nocturia, and erectile dysfunction.  He described numbness, paresthesias, unsteadiness, and leg or foot weakness.  The examiner, in response to the question "Is etiology of these symptoms unrelated to claimed disability?" answered "Yes."  The explanation of the etiology was that numbness and tingling most often occurred in his right upper arm.  The Veteran also reported radiating pain that was more in the left than right leg.

Physical examination revealed normal reflex findings.  Motor testing revealed normal findings for the right hip, knee and ankle.  The left hip had reduced (4/5) motor function with flexion and extension.  The left knee had reduced (3/5) motor function with flexion and extension.  The left ankle had reduced (3/5) motor function with dorsiflexon and plantar flexion.  Lasegue's sign was positive on the left. 

On June 2011 VA examination of the spine, it was noted there was no history of urinary or fecal incontinence, urinary urgency, or frequency, or obstipation.  He had a history of nocturia, erectile dysfunction, numbness, paresthesias, falls, unsteadiness, and leg or foot weakness.  The examiner, in response to the question "Is etiology of these symptoms unrelated to claimed disability?" answered "No."  Radiation of pain was noted in both thighs.  He stated that there were no incapacitating episodes due to intervertebral disc syndrome.  

Reflex and sensory examinations essentially revealed normal findings.  Motor examination was normal in the right hip, knee and ankle.  The left knee had reduced motor function (4/5) in flexion and extension.  The left ankle had total paralysis (0/5) in dorsiflexion and plantar flexion.  However, it was noted that the left ankle was fused.  Lasegue's sign was positive on the left.  There were no indications of bowel or bladder impairment due to intervertebral disc syndrome.  

As the VA examinations reveal essentially normal reflex and sensory findings with motor problems in the left lower extremity; however, the opinion regarding whether the symptoms are associated with the Veteran's spine differ, the Board finds it necessary to afford the Veteran another VA medical examination.  

In addition, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded another VA medical examination regarding the severity of his back disability.

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As there is evidence of record that the Veteran's service-connected disability renders him unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran, including those dated since July 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the degree of impairment due to his service-connected degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to degenerative disc disease of the lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  The examiner should specifically state if ankylosis and muscle spasm are present. The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.  If the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.  The examiner must provide reasons for each opinion given.

4.  Thereafter, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

